DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
 
Response to Amendments and Arguments
Applicant's arguments filed on 23 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Blok teaches at most 12 phr of the hydrocarbon resin and that there is no teaching, motivation, or suggestion to modify this amount either by the teachings of Blok or with Voge. However, the teaching of 12 phr is from the examples and does not exemplify all the teachings of Blok which teaches that the addition of a hydrocarbon resin having dicyclopentadiene, cyclopentadiene, and methyl cyclopentadiene improves both wet traction and roll resistance properties [0003-0006]. Accordingly from these teachings a person having ordinary skill in the art would expect the composition to exhibit improved wet traction and rolling resistence at all amounts and not just one amount recited in the examples. Voge is incorporated into the rejection in order to show that hydrocarbon resins are known to be added in an amount of 30 to 90 phr and as such it would be obvious to a person having ordinary skill in the art to use this teaching of Voge to determine a workable range for the amount of the hydrocarbon resin which results in improved properties for tires. As both Blok and Voge are drawn to hydrocarbon resin containing elastomeric compositions for tires a person having ordinary skill in the art would find it obvious to combine the references for the teachings presented in each reference.
	Applicant further argues that the instant claims require the reinforcing filler in an amount of 40 to 160 phr and that Blok teach at best 10 to 100 phr of carbon black and further that there is not teaching or suggestion of carbon black and silica with silica present in an amount of 40 to 150 phr. However, Blok teaches that the reinforcing .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-40, 45-47, 51, 53, 54 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Blok et al. (US 20150065655, hereinafter referred to as “Blok”) in view of Voge et al. (US 2013/0202829, hereinafter referred to as “Voge”).
	As to Claim 24: Blok teaches a composition comprising at least one elastomer and a hydrocarbon polymer additive (Abstract) wherein the hydrocarbon polymer additive can have a dicyclopentadiene, cycloppentadiene, or methylcyclopentadiene content from about 60wt% to about 1000wt% of the total hydrocarbon polymer additive (i.e., 
	Blok does not explicitly teach that the amount of the silica is in an amount of 40 to 150 phr of a reinforcing filler being present in an amount of 40 to 160 phr.
	However, Blok teaches that the reinforcing filler can be silica and that the filler can be present in an amount of 50 to 80 phr [0043-0044]. Blok further teaches that silica can be the primary filler (i.e., would be the majority component. Accordingly, a person having ordinary skill in the art could use the teachings of Blok to arrive at a composition containing reinforcing filler which comprises both carbon and silica wherein the total reinforcing filler is between 50 and 80 phr and the majority of the filler is silica [0043-0044].
	Blok does not teach that the amount of the hydrocarbon polymer additive is between 65 and 110 phr.
	However, Voge teaches elastomer compositions which have a resin content between 30 and 90 phr have poor puncture resistance and stiffness [0063]. Blok and Voge are analogous art in that they are from the same field of endeavor, namely elastomer compositions containing a cyclopentadiene hydrocarbon resin. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the range of the hydrocarbon resin including amounts of 65 to 90 phr as taught by Voge in the composition of Blok because Voge teaches that compositions with a hydrocarbon resin added to an elastomer composition in a range of 30 to 90 phr improves puncture resistance and mechanical strength [0063].
As to Claim 25: Blok and Vega render obvious the composition of claim 24 (supra). Blok teaches that the hydrocarbon polymer additive can be Escorez 5340 which is a hydrocarbon polymer additive available from exxonmobil [0067] which has an Mz of 1187 g/mol (Instant Specification).
	As to Claim 26: Blok and Vega render obvious the composition of claim 24 (supra). Blok teaches that the hydrocarbon polymer additive can be Escorez 5340 which is a hydrocarbon polymer additive available from ExxonMobil [0067] which has a Tg of 86°C which is above the instantly claimed equation (Instant Specification).
As to Claims 27 and 28: Blok and Vega render obvious the composition of claim 24 (supra). Blok teaches that the hydrocarbon polymer additive can be Escorez 5340 which is a hydrocarbon polymer additive available from ExxonMobil [0067] which has a polydispersity index of 1.53 (Instant Specification).
	As to Claims 29-35: Blok and Vega render obvious the composition of claim 24 (supra). Blok teaches that the hydrocarbon polymer additive can be Escorez 5340 which is a hydrocarbon polymer additive available from ExxonMobil [0067] which has an aromatic proton content of 0% (Instant Specification).
	As to Claims 36 and 37: Blok and Vega render obvious the composition of claim 24 (supra). Blok teaches that the hydrocarbon polymer additive can be Escorez 5615 which is a hydrocarbon polymer additive available from ExxonMobil [0069] which has an aromatic proton content of 10% (Instant Specification).
	As to Claims 38-40: Blok and Vega render obvious the composition of claim 24 (supra). Blok teaches that the hydrocarbon polymer additive can be Escorez 5340 which is a hydrocarbon polymer additive available from ExxonMobil [0067] which has an ethylenic proton content of 0% (Instant Specification).
	As to Claims 45-47: Blok and Vega render obvious the composition of claim 24 (supra). Blok further teaches that the elastomer can be polybutadiene [0018].
	As to Claim 51: Blok and Vega render obvious the composition of claim 24 (supra). Blok further teaches that the reinforcing filler can be silica and that the filler can be present in an amount of 50 to 80 phr [0043-0044]. Blok further teaches that combinations of silica and carbon black can be used [0037] and that silica can be the primary filler (i.e., carbon black is a minority filler component) [0043].
	As to Claim 53: Blok and Vega render obvious the composition of claim 24 (supra). Blok further teaches that combinations of silica and carbon black can be used [0037] and that silica can be the primary filler (i.e., carbon black is a minority filler component) [0043].
	As to Claim 54: Blok and Vega render obvious the composition of claim 53 (supra). Blok further teaches that the filler may be a blend of carbon black and silica and that the amount of carbon black can be 10 phr [0044].
	As to Claims 57 and 58: Blok and Vega render obvious the composition of claim 24 (supra). Blok further teaches the composition is to be used in a tire tread [0088].
	
s 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Blok et al. (US 20150065655, hereinafter referred to as “Blok”) in view of Voge et al. (US 2013/0202829, hereinafter referred to as “Voge”) in further view of Tatsuya Miyazaki (US 2014/015552, hereinafter referred to as “Miyazaki”).
As to Claims 41-44: Blok and Vega render obvious the composition of claim 24 (supra). Blok further teaches that the elastomer can be a polybutadiene polymer and specifically a high cis-polybutadiene wherein the amount of the cis component is at least 95% [0018].
Blok does not teach that the Tg of the elastomer is between -90 and -110°C.
However, Miyazaki teaches that CB24 by Lanxess is a polybutadiene rubber for use in tire composition is with a cis content of 96% [0107] which has a Tg of -107(Instant Specification). Blok and Miyazaki are analogous art in that they are from the same field of endeavor, namely tire compositions comprising hydrocarbon resins. At the time of filing it would have been obvious to a person having ordinary skill in the art to select the CB24 of Miyazaki as the polybutadiene rubber having a cis content of greater than 95% because Miyazaki teaches that CB24 meets all the criteria laid out by Blok and is already known to be a specific polybutadiene rubber for use in tire compositions [0107].

Allowable Subject Matter
Claim 59 is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767